Citation Nr: 9925280	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for a lung 
condition due to asbestos exposure.

This case was originally before the Board in November 1998, 
at which time it remanded the case back to the RO.  At that 
time, new evidence had been submitted by the veteran without 
waiver of RO review of that evidence.  Therefore, review by 
the RO and issuance of a Supplemental Statement of the Case 
were necessary prior to appellate adjudication.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a lung condition, diagnosed as chronic 
obstructive pulmonary disease.  He asserts that he was 
exposed to asbestos while on active duty with the United 
States Navy and that that exposure caused his current lung 
condition.

After careful review of the record, the Board finds that this 
case is still not ready for appellate review.

As stated above, the Board originally remanded this case back 
to the RO in November 1998.  The veteran had submitted 
additional medical records to the RO, but the RO had not 
considered the new evidence, nor issued a Supplemental 
Statement of the Case, prior to transferring the claims file 
to the Board.  Applicable regulations state that "[a] 
Supplemental Statement of the Case, so identified, will be  
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued."  38 C.F.R. § 19.31  
(1998).  In addition, 

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in Sec. 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.    

38 C.F.R. § 19.37(a)  (1998).

This case is once again before the Board.  In this regard, it 
finds that the RO did issue a Supplemental Statement of the 
Case pursuant to the Board's prior remand.  However, that 
Supplemental Statement of the Case does not address the issue 
on appeal.  Inexplicably, it addresses the issue of 
entitlement to service connection for colon cancer, rather 
than a lung condition.

Regulations require issuance of another Supplemental 
Statement of the Case "when a material defect in the 
Statement of the Case or a prior Supplemental Statement of 
the Case is discovered, or when, for any other reason, the 
Statement of the Case or a prior Supplemental Statement of 
the Case is inadequate."  38 C.F.R. § 19.37(a)  (1998).  
Thus, another remand is required.  38 C.F.R. § 19.9  (1998) 
(if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).  This is 
necessary to insure the veteran full procedural due process.

In addition to the above, the Board also finds that a VA 
examination should be conducted.  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1998).  While there is no statute specifically dealing with 
asbestos and service-connection for asbestos-related 
diseases, nor has the Secretary promulgated any specific 
regulations, VA issued a circular on asbestos-related 
diseases in 1988, which provides guidelines for considering 
asbestos compensation claims.  See DEPARTMENT OF VETERANS 
BENEFITS, VETERANS' ADMINISTRATION, DVB CIRCULAR 21-88-8, ASBESTOS- 
RELATED DISEASES (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA ADJUDICATION PROCEDURE MANUAL, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter M21-1).  This 
circular states that, with claims for service connection, the 
RO must determine whether or not military records demonstrate 
evidence of asbestos exposure during service and whether 
there is a relationship between asbestos exposure and the 
claimed disease.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case, no VA examination has ever been conducted.  The 
current medical evidence consists of private and VA 
outpatient records, many of which are barely legible and most 
of which contain no results of clinical evaluation.  These 
records do show that the veteran was recently diagnosed with 
chronic obstructive pulmonary disease and, in several 
instances, a history of asbestos exposure was recorded.  
However, a clear medical opinion as to the etiology of his 
chronic obstructive pulmonary disease has not been rendered.  
The Board believes that this is necessary to provide a record 
upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327  
(1998).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The veteran should be accorded a VA 
pulmonary examination by the appropriate 
specialist in order to determine the 
presence, nature, and etiology of any 
current lung disorders, including chronic 
obstructive pulmonary disease.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the specialist prior to the examination.  
The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

The report of examination should include 
a detailed account of all manifestations 
of any found lung disorders.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to the completion of 
the report.  In addition, the examiner 
should provide a medical opinion 
addressing whether or not any found lung 
condition, including chronic obstructive 
pulmonary disease, is related to asbestos 
exposure during service.  The veteran's 
medical and occupational history, both 
inservice and post-service, should be 
reported and considered.  The report of 
the examination should be legible, typed, 
and associated with the claims folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented 
and specifically, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim of 
entitlement to service connection for a 
lung disorder, claimed as due to asbestos 
exposure, with consideration of any and 
all new evidence.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  Thereafter, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The RO should ensure that the 
Supplemental Statement of the Case 
correctly addresses the issue on appeal, 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the Statement of the Case, and 
provides detailed reasons and bases for 
its decision.  The veteran should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


